DETAILED ACTION
Applicant has amended claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 in the filed amendment on 5/6/2022.  Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recited limitation “the transaction data comprises the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” in claims 1, 8, 15 which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims of claims 1, 8, 15 are rejected under the same reason as discussed in claims 1, 8, 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al (or hereinafter “Rako”) (US 20120089710) in view of Takala et al (“Ta”) (US 20200183603), Mamdani et al (or hereinafter “Ma”) (US 20180295226) and Ramabhadran et al (or hereinafter “Ram”) (US 20200133786).
As to claim 1, Rako teaches an apparatus, comprising: 
“a reconstruction module that recreates a transaction history for a set of consumer sites of a first storage network” as server 112 that updates, by a processor (fig. 7), an event log as a transaction history for timestamp as a predetermined period of time (paragraph 46) for a client device of client devices of a server computer network (paragraphs 57, 87-92).  The server 112 that updates an event log is not a reconstruction module that recreates a transaction history; and
“a bus module that provides a kafka bus for the first storage network” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101).  The persistent message bus is not kafka bus, 
“wherein: the kafka bus comprises a request topic and a response topic” as a synchronization module 728 that is not Kafka bus comprises an event send module 732 as response topic for sending configuration changes to a client device and  an event receive module 734 as request topic for receiving configuration changes from a client device and storing those configuration changes in the server (fig. 7, paragraphs 88, 90-91),
 “ the kafka bus is configured to synchronize, via the request/response channel, transaction data for the set of consumer sites with a new consumer site added to the first storage network” as synchronization module 728 that is not kafka bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, via server computer that receives configuration information updates from a client device for adding them into event log and send synchronization timestamp to a client device (paragraphs  45), transaction data including the configuration information updates of a client device of client devices with existing configuration on a client device (paragraph 41) e.g., a new client device registered to server network (figs. 2A-2B, paragraphs 39-40, 48, 50, 52).  The synchronization module is not kafka bus.  The computer server is not the request/response channel.
In particularly: A user of multiple client devices (clients) makes application configuration changes on the clients from time to time. The configuration changes are stored in a local event log on each client, as well as in a synchronization server. When one of the clients connects to the synchronization server, for example when the user logs into the synchronization server while using a respective client, the configuration information in the server and client is synchronized (abstract).  For example, the server computer 112 receives the login information (216) and determines whether the user is a previously new user   during an authentication process (paragraph 47) or  if the client device is a new client that has not previously synchronized configuration information with the server (paragraph 48).  The server computer 112 sends the received configuration information updates of a client device stored in event log to a client device  (paragraph 40).   The configuration information updates sent by the server computer 112 are merged with existing configuration information on the client device 110 and any conflicts between the new configuration information and "offline" changes to the configuration information made by a client device are resolved (122) (paragraph 41), and 
“ensure that each partition of the response topic storing the transaction data is only read by the new consumer site” as the server computer 112 receives the login information (216) and determines whether the user is a previously registered user or a new user (218) during an authentication process.  If the client is a new client (220-Yes), a copy of the encrypted user key for the user account is sent to the client device (222) (paragraphs 47-48).  The client device decrypts the encrypted user key (224) so as to regenerate the user key (paragraph 49). The above information shows that the server ensures a copy of the encrypted user key is read by the new client device as the new consumer site.  A  copy of the encrypted user key that is read is not each partition of the response topic storing the transaction data is only read;
“the transaction data comprises the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as the transaction data including the configuration information updates performed by a client device of client devices with existing configuration information on a client device (paragraphs 41-42, 56, abstract).  The configuration information updates are represented as current transactions.  The existing configuration information is not the recreated transaction history;
“at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media” as modules includes hardware circuits (figs. 7-8; paragraphs 27, 86), one or more magnetic disk storage devices, and a set of instructions stored in a non-transitory computer readable storage medium (figs. 7-8; paragraphs 87, 101);
Rako does not explicitly teach the claimed limitations:
kafka bus; each partition of the response topic storing the transaction data is only read;
providing a request/response channel between the set of consumer sites and a producer site;
a reconstruction module that recreates a transaction history.
Ta teaches the claimed limitations:
“kafka bus” as kafka bus (paragraph 25);
“each partition of the response topic storing the transaction data is only read” as each partition of a topic  of a data bus (paragraph 83) storing record(s) that is received from a data bus 130 (paragraph 42) is only read by consumer A (paragraphs 48-49, figs. 7-8).  The data bus 130 that receives a read request and retrieve a record from a topic and pass the requested record to IBH (paragraph 83) is represented as a response.  The topic of the data bus is represented as the response topic;
Rako and Ta teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ta’s teaching to Rako’s system in order to publish stream data from producers/contributors to consumers, stores the streams of records in a fault-tolerant durable manner to store the streams of records in a fault-tolerant durable manner, to reduce traffic overhead, limits the impact of local outages to technology area, to reduce delay in response to local events, and further to limit the amount of storage.
Ma teaches the claimed limitations:
“providing a request/response channel between the set of consumer sites and a producer site” as proving a request/response channel between a customer subscriber of customer subscribers (fig. 1, 23, 30).
 Rako and Ma teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ta’s teaching to Rako’s system in order to allow suppliers can more easily communicate with potential customers in a manner preferred by the customer, thereby increasing customer responsiveness.
Ram teaches the claimed limitations:
“recreates a transaction history” as restored transaction database (paragraphs 104, 119, 121-122);
“a reconstruction module that recreates a transaction history for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
“the kafka bus is configured to synchronize, via the request/response channel, transaction data for the set of consumer sites with a new consumer site added to the first storage network” as client synchronization service 156 is configured to synchronize, via the server synchronization service 112 as the request/response channel, changes for the client device of client devices with another client device (paragraphs 21, 46-48).  The another client device is not a new consumer site added to the first storage network.  The client synchronization service is not Kafka, and “ensure that each partition of the response topic storing the transaction data is only read by the new consumer site” as a user is required to enter administrator credentials for reading user account of accounts (paragraphs 21, 99)  or read only access to a subdirectory 406 of directory ACM/Presentations storing content item that is added in the subdirectory (fig. 4, paragraphs 107-108, 139).  The a subdirectory 406 is represented as each partition.  The directory ACM/Presentations is represented as the response topic.  The content item is represented as the transaction data.  The user is not the new consumer site;
“a bus module that provides kafka bus for the first storage network” as a bus module that provides bus that is not kafka bus for the first storage network”  (fig. 13, paragraphs 144, 147).
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.

Claim 8 has the same claimed limitation subject matter as discussed in claim 1; thus claim 8 is rejected under the same reason as discussed in claim 1.  In addition, Rako teaches a method, comprising:
“recreating, by a processor, a transaction history for a set of consumer sites of a first storage network” as creating, by a processor (fig. 7), an event log as a transaction history for timestamp as predetermined period of time (fig. 7, paragraph 46)  for a client device of client devices of a server computer network (paragraphs 57, 87-92).  Creating is not recreating; and 
“synchronizing transaction data for the set of consumer sites with a new consumer site added to the first storage network utilizing a kafka bus” as synchronizing, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) or synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101)   The synchronization client program or synchronization manager or synchronization module is  not a kafka bus.

Claim 15 has the same claimed limitation subject matter as discussed in claim 8.  Thus claim 15 is rejected under the same reason as discussed in claim 8.  In addition, Rako teaches a computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (memory includes instructions executed by a processor: paragraph 87).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ta, Ma and Ram and further in view of Hosie et al (or hereinafter “Hosie”) (US 20170068566).
As to claims 2, 9, 16, Rako and Ram teach the claimed limitations:
“wherein, in synchronizing the data in the set of consumer sites and the new consumer site, kafka bus is configured to: transmit data or wherein synchronizing the data in the set of consumer sites and the new consumer site comprises: transmitting data” as in synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site, the server computer 112 sends the received configuration information updates of a client device stored in event log to a client device  (Rako, paragraphs 40-41, 56, 32; Ram: paragraphs 36-38). The server is not kafka.
Rako does not explicitly teach the claimed limitations: kafka bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches or transmitting data in the recreated transactions to the new consumer site in a set of batches, wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).  
Ram teaches restoring directory that includes events (paragraphs 119, 121-122).  Ta teaches kafka bus (paragraph 25). Hosie teaches a batch of transactions is collected over a business day in an order based on batch size (Abstract, paragraphs 2-3, 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ta’s teaching, Ram’s teaching and Hosie’s teaching to Rako’s system in order to protect against data loss in the event the primary system fails and to further to enable processing to start on vaguely ordered data, with the ordering improving on each synchronization point.

As to claims 3, 10, 17, Rako and Hosie teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as batch size is modified to optimize batch sorting and processing (Hosie: paragraph 83) and types of configuration items (Rako: paragraph 58).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ta, Ma and Ram and further in view of Behera (US 5187750).
As to claims 2, 9, 16, Rako and Ram teach the claimed limitations:
“wherein, in synchronizing the data in the set of consumer sites and the new consumer site, kafka bus is configured to: transmit data or wherein synchronizing the data in the set of consumer sites and the new consumer site comprises: transmitting data” as in synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site, the server computer 112 sends the received configuration information updates of a client device stored in event log to a client device  (Rako, paragraphs 40-41, 56, 32; Ram: paragraphs 36-38). The server is not kafka.
Rako does not explicitly teach the claimed limitations:
the kafka bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or
transmitting data in the recreated transactions to the new consumer site in a set of batches.
However, Rako teaches new customer device (fig. 2A).   Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Behera teaches a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as priority (col. 9, lines 15-67). Ta teaches kafka bus (paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ta’s teaching, Ram’s teaching and Behera’s teaching to Rako’s system in order to  protect against data loss in the event the primary system fails and further to improve the speed and performance of the sorting process by making efficient use of image processing and uses optical disks as the archival storage media which can move data to magnetic buffer/disks for rapid transfer to a printing subsystem.
As to claims 3, 10, 17, Rako and Behera teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as a time of occurrence of a transaction (Behera: col. 9, lines 15-67; Rako: paragraph 56).

Claims 4-5, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ta, Ma and Ram and further in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Bender et al (or hereinafter “Bender”) (US 20110145196).

As to claims 4, 11, 18, Rako does not explicitly teach the claimed limitations: a migration module that stores the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or 
migrating the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or
wherein the program instructions further cause the processor to: migrate the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, the transaction history is recreated based on cross-referencing the set of metadata to the full set of data, and the second storage network is a cloud storage network.
Bender teaches a migration function as migration module stores data stored in client file system 122 as a first storage network to backup storage pool as second storage network via network 160 (paragraphs 25, 40, 56).
Berman teaches metadata copy module that stores the data in the metadata image 28 (fig. 6, paragraph 42). The backup-restore system as the first storage network stores the data in metadata image 28 as a set of metadata.  The metadata image 28 is not the set of consumer sites (fig. 1, paragraphs 31-34).  The backup server 10 as a second storage network stores the data in backup database as a full set of data (fig. 1, paragraphs 31-34).  The backup database is not the set of consumer sites.  A file system is restored based on metadata image to the backup database that contains a copy of database records (abstract, fig. 7, paragraphs 43-45).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching, Berman’s teaching and Bender’s teaching to Rako’s system in order to enable users to backup, restore, archive, and retrieve data using a hierarchy of data areas, to protect the file system by copying to the backup media and further to allow for the recovery of the files in the different point-in-time backups of the file system.

As to claims 5, 12, Rako, Ram and Bender teach the claimed limitation “wherein the second storage network is a cloud storage network” as a cloud storage network (Ram: paragraphs 53, 59; Rako: paragraph 29, fig. 7; Bender: fig. 1). 
 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ta, Ma and Ram and further in view of Logue et al (or hereinafter “Logue”) (US 20140089671). 
As to claims 6, 13, 19, Rako and Ram teach the claimed limitations:
  “a configuration module that: tracks a current configuration of the first storage network, and  provides the current configuration of the first storage network to the new consumer site, or 
wherein the program instructions further cause the processor to:  track a current configuration of the first storage network; and provide the current configuration of the first storage network to the new consumer site” as the server includes an module that receives further an update from the first client device, wherein the update corresponds to one or more changes in configuration information at the first client device in accordance with user activity, and stores the update in an event log.  The server provides respective configuration information to a second client device using the network, the configuration information provided to the second client device including the update received from the first client (Rako: paragraphs 12, 88-91, fig. 7; Ram: paragraphs 46-48).
Rako does not explicitly teach the claimed limitation “wherein the Kafka bus includes a plurality of threads to synchronize the data in the set of consumer sites and the new consumer site”. 
However, Rako teaches a new client is added to server (fig. 2A).
Ta teaches kafka bus (paragraph 25). Logue teaches synchronize data in client device and another client device registered in registration server 112 utilizing a  remote server 102 (Logue: paragraphs 482, 497) that includes synchronization servers 114A-114M (Logue: fig. 3, paragraph 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  Ta’s teaching and Logue’s teaching to Rako’s system in order to minimize the power consumption required to perform data synchronization (Logue: paragraph 7) and further to synchronize distributed states amongst  a plurality of entities for facilitating safety communications amongst smart home devices and cloud-based servers. 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ta, Ma and Ram and further in view of Logue and Victorelli et al (or hereinafter “Victore”) (US 20170034310).
          As to claims 7, 14,  Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein priority is provided to a subset of threads in the plurality of threads.  Vitorelli teaches the claimed limitation “wherein priority is provided to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are responsible for processing parallel requests from  (abstract, paragraphs 54-55).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Vitorielli’s teaching to Rako’s system in order to allow operations executed in parallel to increase throughput and decrease RPC request blocking and further to reduce memory fragmentation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ta, Ma and Ram and further in view of Victorelli et al (or hereinafter “Victore”) (US 20170034310).
          As to claim 20 Rako teaches the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads a subset of threads in the plurality of threads.   Vitorelli teaches the claimed limitation “wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are responsible for processing parallel requests from  (abstract, paragraphs 54-55).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Vitorielli’s teaching to Rako’s system in order to allow operations executed in parallel to increase throughput and decrease RPC request blocking and further to reduce memory fragmentation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169